Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

Notice of Claim Amendments
2.	This official action is issued for latest claim amendments filed on 11/23/2020 that has been entered and made of record.
Response to after Non-Final
3.	Claim 1-2, 8 and 15 are currently amended. No claim is cancelled. No new matter is added. 
Allowable Subject Matter
4.	Claim 1-20 are allowed.

 Following is Examiner's statement of reason for allowance.
 5.	Independent claim 1, 8 and 15 are allowable because prior art fails to 
teach or suggest, either alone or in combination, receiving from a client application a client request by a conversation application and initiating a dialog in a conversation thread; conducting by the conversation application, a workflow orchestration associated with the dialog, the workflow orchestration communicating requests to a conversation system to perform conversation related workflow tasks by invoking at least one micro-service, the conversation system further invoking a hypothesis search of a dialog context, the dialog context including at least a result of said at least one micro-service, to decide on a predicted dialog path from available options provided in a conversation workflow orchestration toward completion of a goal of the dialog, the conversation application and the conversation system being separate modules, the conversation application handling entity specific application logic and the conversation system handling conversational logic associated with the client request, the conversation application gathering entity specific data to cause the dialog context to be updated; and receiving by the conversation application a response returned by the conversation system as a result of invoking the at least one micro-service, the conversation application determining application tasks and responding to the client request by responding to the client application based on the response returned by the conversation system, wherein the response returned by the conversation system includes at least a callback request to be 
6.	Claims 2-7 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the method of claim 1.
7.	Claims 9-14 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim15 as the computer program product of claim 8.
8. 	Claims 16-20 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim 15 as the conversational system of claim 15.

9.	The closet prior art of Donghee Seok et al (US 2019/0115016) in view of Christer Fahlgren et al (US2016/0344777) and in further view of Al Chakra et al (US 2016/0373552) and further combined with Jin Lei (US 2007/0162560) in further view of Srinivas Bangalore (US2010/0131260) teaches method and system for computer program product but further fails to teach receiving from a client application a client request by a conversation application and initiating a dialog in a conversation thread; conducting by the conversation application, a workflow orchestration associated with the dialog, the workflow orchestration communicating requests to a conversation system to perform conversation related workflow tasks by invoking at least one micro-service, the conversation system further invoking a hypothesis search of a dialog context, the dialog context including at least a result of said at least one micro-service, to decide on a predicted dialog path from available options provided in a conversation workflow orchestration toward completion of a goal of the dialog, the 
10.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Paige Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677